Citation Nr: 0104159	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under provisions of Title 38, United States Code, Section 
1151, for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) which denied the appellant's claim 
for entitlement to DIC under 38 U.S.C.A. § 1151, for the 
cause of the veteran's death.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

The claims file includes a July 1999 letter from the RO to 
the Jackson, Mississippi VA Medical Center (VAMC) requesting 
copies of the veteran's medical records beginning one year 
prior to his death at the VAMC in February 1999.  Although 
the July 1999 rating decision and September 1999 statement of 
the case appear to confirm RO receipt of these records, these 
records are not currently associated with the claims file.  
Without access to these records the Board is unable to 
provide meaningful appellate review of the matter on appeal 
in this case.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the appellant due process of law and full consideration of 
this appeal.  Accordingly, this case is REMANDED for the 
following action:

The RO must to locate and associate with 
the claims file medical records (not 
already associated with the claims file) 
of all private and VA examinations, 
treatments, hospitalizations and therapy, 
including VAMC records of the veteran's 
last illness, covering a period of no 
less than one year immediately prior to 
the veteran's death on February 17, 1999, 
including but not limited to records of 
examinations, treatments and therapy.

Thereafter, the RO should return the case to the Board for 
final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the appellant need not take further action 
until so notified by the RO, she may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



